DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance.  
Allowable Subject Matter
Claims 1, 3-8, 11-13 and 20-23 is/are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 3-8, 11-13 and 20-23 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach  

“A distribution station comprising: a mobile trailer; a delivery system including, a pump; a manifold … reels connected with the manifold; hoses connected, respectively, with the reels; valves, each said valve being situated between the manifold and a respective different one of the hoses; fluid level sensors, … an injection system including a controller and an additive injector connected with the delivery system, the controller configured to adjust an amount of an additive that the additive injector introduces into a fluid flowing in the delivery system as the delivery system dispenses the fluid from at least one of the hoses.” 


the prior art of record does not teach 

“A distribution station comprising: a mobile trailer; a delivery system including, a pump; a manifold … reels connected with the manifold; hoses connected, respectively, with the reels; valves, each said valve being situated between the manifold and a respective different one of the hoses; fluid level sensors, … an injection system including a controller and an additive injector connected with the delivery system, the controller configured to operate the additive injector and introduce a defined dose of an additive into fluid in the delivery system over a timeframe that is less than a timeframe over which at least one fluid tank is filled with the fluid containing the defined dose.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 7.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
1.) U.S. Patent No. 5,118,008 (Williams), which discloses a programmable additive controller. 
2.) U.S. Patent No. 5,163,586 (Zinsmeyer), which discloses a fuel additive dispensing system. 
3.) U.S. Patent No. 5,992,473 (Hammonds), which discloses a system for injecting additive within a fuel tank. 
4.) U.S. Patent No. 6,068,672 (Watson et al.), which discloses a fuel additive delivery system. 
5.) U.S. Patent No. 6,109,286 (Johnston), which discloses an additive injection system. 
6.) U.S. Patent Application Publication No. 2010/0200609 (Cadigan), which discloses a vehicle fluid dispensing apparatus. 
7.) U.S. Patent Application Publication No. 2010/0263266 (Nelson, Jr.), which discloses an apparatus for blending fuel components. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753